DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 6, 9, 12, 14-16, 19 and 22 are allowable. Claims 10, 11, 13, 17 and 18, previously withdrawn from consideration as a result of a species election requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Ryan Christensen on January 24, 2022.
The application has been amended as follows:
	Claim 1 has been deleted and replaced with:
A method of rapidly evaluating the susceptibility of an isolated strain of a species of bacteria to a cell wall synthesis inhibiting antibiotic comprising: 
a) culturing an isolated strain of a gram-negative bacteria in a liquid broth or on an agar media, the gram-negative bacteria coming from a patient, wherein one or more minimum inhibitory concentrations of the cell wall synthesis inhibiting antibiotic have been established for the species of bacteria; 
b) preparing a dose of a cell wall synthesis inhibiting antibiotic at a concentration that i.) is lower than the corresponding minimum inhibitory concentration and ii.) results 
c) combining the dose of cell wall synthesis inhibiting antibiotic prepared in step b) with the cultured bacteria; 
d) incubating the combined cultured bacteria and the dose of cell wall synthesis inhibiting antibiotic; and 
e) detecting cell enlargement or an increase in cell size in the strain of the gram-negative bacteria and classifying the susceptibility of the gram negative bacteria to the cell wall synthesis inhibiting antibiotic.
Claim 4, canceled.
Claim 6 has been deleted and replaced with:
	The method as claimed in claim 1, further comprising more than one dose, wherein the concentrations of the more than one dose of cell wall synthesis inhibiting antibiotic are correlated to the minimum inhibitory concentrations for susceptible, intermediate, or resistant classifications of the gram-negative bacteria.
In claim 10, “relative cell length or cell size” on line 2 has been changed to “cell enlargement or an increase in cell size”.
In claim 11, “relative cell length or cell size” on line 2 has been changed to “cell enlargement or an increase in cell size”.
In claim 12, “relative cell length or cell sizes” on line 2 has been changed to “cell enlargement or an increase in cell size”.

In claim 15, “culturing an isolated strain of the gram-negative bacteria” on line 1-2 has been changed to “culturing an isolated strain of a gram-negative bacteria”.
In claim 22, “classifying the isolated strain of bacteria as either” on line 2 has been changed to “classifying the strain of the gram-negative bacteria as either”.
Claims 23-25, canceled.

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: The art teaches determining a minimum inhibitory concentration for bacteria in relation to antibiotics, and classifying the susceptibility of bacteria to the antibiotics. However, the art does not teach determining a minimum inhibitory concentration for bacteria in relation to antibiotics, culturing said bacteria with said antibiotics at a concentration that is lower than the corresponding minimum inhibitory concentration and results in cell enlargement or an increase in cell size in bacterial strains that are susceptible to the antibiotics but not in bacterial strains that are resistant to the antibiotics, as instantly claimed. In addition, the incubation time required to determine cell size (enlargement) is drastically reduced using the instantly claimed method steps compared to method steps taught in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LYNN Y FAN/Primary Examiner, Art Unit 1651